UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4600



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ENRIQUE BARRAGAN CONTRERAS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:03-cr-00231-2)


Submitted: December 14, 2006                Decided:   December 19, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Parrott, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. Kevin Zolot, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Enrique Barragan Contreras pled guilty to conspiracy to

possess with intent to distribute 5 kilograms or more of cocaine

and 100 kilograms or more of marijuana.    He was sentenced to 168

months in prison.     On appeal, Barragan Contreras’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there were no meritorious issues for appeal

but raising the question of whether Barragan Contreras’s motion to

substitute counsel was properly denied.        Barragan Contreras has

filed a pro se supplemental brief raising the following issues:

(1) whether the search of his home was proper, (2) whether his

sentence was properly enhanced for possession of a firearm, and

(3) whether the district court correctly calculated the amount of

marijuana attributable to him.    We affirm.

           Regarding the claim raised by counsel, while the court

initially denied Barragan Contreras’s motion to substitute counsel,

the court granted the motion when Barragan Contreras renewed it,

and he was appointed substitute counsel for sentencing.      Barragan

Contreras does not allege any prejudice, and there is no indication

in the record that the denial of the first motion hindered his

defense.   Accordingly, any error was harmless.

           As to the pro se claims, claim one was waived by Barragan

Contreras’s guilty plea.     Claim two was foreclosed by his plea

agreement.    Finally, claim three is without merit.    Even removing


                                 - 2 -
all marijuana amounts from the calculated drug total would not have

changed Barragan Contreras’s offense level.     Thus, any error was

harmless.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. Accordingly, we affirm Barragan Contreras’s conviction and

sentence.   We deny his motion to extend time to supplment his pro

se brief.   This court requires that counsel inform her client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 3 -